John I. Purtle, Justice, dissenting. I would grant the writ because I think all parties are entitled to know whether they are trying a misdemeanor or a felony. The time and money saved is great if we hold that the offense is a misdemeanor. On the other hand, if we hold it is a felony no one is injured because all trial courts have plenty of cases to try without these. Needless to say an accused will not suffer harm unless he is being held in custody awaiting trial. Newbern, J., joins in this dissent.